Case
Case 1:19-cv-03526-LLS
     1:19-cv-07680-UA Document
                       Document 34 Filed
                                   Filed 08/14/19
                                         06/04/19 Page
                                                  Page 12 of
                                                          of 78




                                                    19 cv 7680
Case
Case 1:19-cv-03526-LLS
     1:19-cv-07680-UA Document
                       Document 34 Filed
                                   Filed 08/14/19
                                         06/04/19 Page
                                                  Page 23 of
                                                          of 78
Case
Case 1:19-cv-03526-LLS
     1:19-cv-07680-UA Document
                       Document 34 Filed
                                   Filed 08/14/19
                                         06/04/19 Page
                                                  Page 34 of
                                                          of 78
Case
Case 1:19-cv-03526-LLS
     1:19-cv-07680-UA Document
                       Document 34 Filed
                                   Filed 08/14/19
                                         06/04/19 Page
                                                  Page 45 of
                                                          of 78
Case
Case 1:19-cv-03526-LLS
     1:19-cv-07680-UA Document
                       Document 34 Filed
                                   Filed 08/14/19
                                         06/04/19 Page
                                                  Page 56 of
                                                          of 78
Case
Case 1:19-cv-03526-LLS
     1:19-cv-07680-UA Document
                       Document 34 Filed
                                   Filed 08/14/19
                                         06/04/19 Page
                                                  Page 67 of
                                                          of 78
Case
Case 1:19-cv-03526-LLS
     1:19-cv-07680-UA Document
                       Document 34 Filed
                                   Filed 08/14/19
                                         06/04/19 Page
                                                  Page 78 of
                                                          of 78
